Title: From John Adams to Elbridge Gerry, 31 December 1776
From: Adams, John
To: Gerry, Elbridge


     
      My dear Sir
      Boston Decr 31: 1776
     
     Mr. Lovell goes tomorrow. In him We shall find a Man of Spirit Fortitude, and Patience, three Virtues the most Usefull of any in these Times. But besides these he has Taste Sense and Learning.
     I hope every Gentleman, is now convinced that Discipline in the Army is necessary, and that a permanent Army must be had at all Events, and that temporary Draughts from the Militia will answer NO End but to undo Us. I am doing what I can to convince People here, that their system has been wrong in some Respects and must be altered. The Experience of so many Ages and Countries, have shown the Necessity of Discipline in an Army, that I think We should betray an obstinacy and a Blindness if We should dispute it. Our own Experience I am sure coincides with that of all other Nations.
     I should be happy to hear from you, a Pleasure I have not had Since I came home. My Compliments to Mr. Hancock and Mr S. Adams.
    